DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101, the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the “computer readable storage medium” described in the claims cover both transitory signal and non-transitory media. The specification does not explicitly limit the claimed technology to only non-transitory embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent Application Number: 2016/0353512) in view Hsieh et al. (U.S. Patent Application Number: 2012/0243504).
claim 1; Lu discloses a multi-base station connection management method, comprising: 
after receiving measurement reconfiguration signaling from a cell [e.g. new measurement event (par. 72, lines 1-4)], extracting, by a terminal, a measurement parameter carried in the measurement reconfiguration signaling [in order to check the measurement identity the measurement parameter has to be extracted (par. 51, 69)]; 
calling a local measurement configuration list of the terminal and an identity mapping list corresponding to the cell [e.g. calling is performed by checking (par. 69)]; wherein the local measurement configuration list is used for recording a local measurement configuration parameter and a local identity corresponding to the local measurement configuration parameter (par. 70), and the identity mapping list is used for recording a correspondence between a cell identity in the measurement reconfiguration signaling from the cell and a local identity reallocated by the terminal (par. 70); 
processing the measurement parameter carried in the measurement reconfiguration signaling according to the local measurement configuration list of the terminal and the identity mapping list (par. 71);
in response to determining that a measurement reporting condition is satisfied, sending measurement report signaling to the cell by using a measurement identity of the cell (par. 72, lines 1-4; par. 74, lines 3-6).
Lu discloses the claimed invention except: sending connection reconfiguration complete signaling to the cell.
In an analogous art Hsieh discloses sending connection reconfiguration complete signaling to the cell (par. 38, lines 4-17); and
It is an object of Lu’s invention to provide a method and apparatus for updating a measurement identity and a system. It is an object of Hsieh’s invention to provide a method for handling changes in a 
Consider claim 2, as applied in claim 1; Lu discloses checking whether a local measurement object identity reallocated to the cell measurement object identity exists in the identity mapping list (par. 71); 3Appl. No. Not Yet AssignedDocket No.: 1390.0636Preliminary AmendmentMay 1, 2020in response to existence of the local measurement object identity reallocated to the cell measurement object identity, taking the local measurement object identity as a key value [e.g. pre-stored Par. 73)]; and in response to absence of the local measurement object identity reallocated to the cell measurement object identity, taking the cell measurement object identity as the key value [e.g. the information is pre-stored Par. 73)]; and deleting a measurement object corresponding to the key value from the local measurement configuration list of the terminal (par. 74).
Consider claim 3, as applied in claim 2; Lu discloses checking whether a local measurement object identity associated with another measurement as the key value according to the local measurement configuration list of the terminal (par. 69); in response to existence of the local measurement object identity associated with the another measurement exists as the key value, not deleting the measurement object corresponding to the key value (par. 70); and in response to absence of the local measurement object identity associated with the another measurement as the key value, deleting (removing) the measurement object corresponding to the key value (par. 72).
Consider claim 4, as applied in claim 1; Lu discloses comparing the measurement object in the measurement parameter with a measurement object on which measurement is being performed locally in the local measurement configuration list of the terminal to check whether a measurement frequency point conflict (par. 77) or a measurement object identity conflict exists; 4Appl. No. Not Yet AssignedDocket No.: 1390.0636Preliminary AmendmentMay 1, 2020in response to existence of the measurement frequency point conflict, replacing the cell measurement object identity with a local 
Consider claim 5, as applied in claim 1; Lu discloses checking whether a local reporting configuration identity reallocated to the cell reporting configuration identity exists in the identity mapping list (par. 69); in response to existence of the local reporting configuration identity reallocated to the cell reporting configuration identity, taking the local reporting configuration identity as a key value [e.g. pre-stored Par. 73)]; and in response to absence of the local reporting configuration identity reallocated to the cell reporting configuration identity, taking the cell reporting configuration identity as the key value [e.g. the information is pre-stored Par. 73)]; and deleting a reporting configuration corresponding to the key value from the local measurement configuration list of the terminal (par. 74).
Consider claim 6, as applied in claim 1; Lu discloses comparing the reporting configuration in the measurement parameter with a reporting configuration corresponding to measurement which is being performed locally in the local measurement configuration list of the terminal to check whether a reporting configuration identity conflict exists [e.g. between pre-stored and the new measurement events/reconfiguration (par. 69)]; and in response to existence of the reporting configuration identity conflict, allocating a local reporting configuration identity which is unused to the cell reporting configuration identity, adding (storing) a correspondence between the cell reporting configuration identity and the local reporting configuration identity to the identity mapping list (par. 70), and adding 
Consider claim 7, as applied in claim 1; Lu discloses checking whether a local measurement identity reallocated to the cell measurement identity exists in the identity mapping list (par. 69); in response to existence of the local measurement identity reallocated to the cell measurement identity, taking the local measurement identity as an index [e.g. based on the list and reconfiguration (par. 70)]; and in response to absence of the local measurement identity reallocated to the cell measurement identity, taking the cell measurement identity as the index [the local measurement identity is not absent]; and deleting a combination of a measurement object identity and a reporting configuration identity, which are associated with the index, from the local measurement configuration list of the terminal (par. 73).
Consider claim 8, as applied in claim 1; Lu discloses comparing the measurement in the measurement parameter with measurement which is being performed locally in the local measurement configuration list of the terminal to check whether a measurement identity conflict exists, or comparing whether a combination of a measurement object identity and a reporting configuration identity, which are associated with a measurement identity, in the measurement parameter is identical to a combination of a measurement object identity and a reporting configuration identity, which are associated with a measurement identity of the measurement which is being performed locally (par. 69); in response to existence of the measurement identity conflict or identical combinations, allocating a local measurement identity which is unused to the cell measurement identity, and adding a correspondence between the cell measurement identity and the local measurement identity to the identity mapping list; and in response to existence of at least one of a reallocated local measurement object identity or a reallocated local reporting configuration identity associated with the cell measurement identity [e.g. new measurement events (par. 72, lines 1-4)], replacing with the at least one 
Consider claim 9, as applied in claim 8; Lu discloses performing local measurement and generating a measurement report (par. 74, lines 3-6); searching the identity mapping list for a cell measurement identity corresponding to a local measurement identity (par. 69); and adding the cell measurement identity to the measurement report, and sending the measurement report to a cell corresponding to the cell measurement identity (par. 74, lines 1-6).
Consider claim 10, as applied in claim 1; Lu discloses in response to existence of a conflict between any of a measurement identity, a reporting configuration identity or a measurement object identity in the measurement parameter and an identity mapping list, determining whether an available local identity resource exists (par. 69); in response to existence of the available local identity resource, allocating a local identity to a conflicting identity (pre-stored and new measurement events) [e.g. via storing (par. 70)]; and in response to absence of the available local identity resource, sending measurement reconfiguration invalid signaling to the cell [the measurement identity is removed leading to invalid signaling (par. 72)].
Consider claim 11; Lu discloses a user equipment, comprising a processor (par. 90), a memory and a communication bus (par. 91, lines 1-7); wherein the communication bus is configured to implement connection communications between the processor and the memory (fig. 5); and the processor is configured to execute at least one program stored in the memory to implement [[the] a multi-base station connection management method (par. 91, lines 7-10), comprising:
after receiving measurement reconfiguration signaling from a cell [e.g. new measurement event (par. 72, lines 1-4)], extracting, by a terminal, a measurement parameter carried in the measurement 
calling a local measurement configuration list of the terminal and an identity mapping list corresponding to the cell [e.g. calling is performed by checking (par. 69)]; wherein the local measurement configuration list is used for recording a local measurement configuration parameter and a local identity corresponding to the local measurement configuration parameter (par. 70), and the identity mapping list is used for recording a correspondence between a cell identity in the measurement reconfiguration signaling from the cell and a local identity reallocated by the terminal (par. 70); 
processing the measurement parameter carried in the measurement reconfiguration signaling according to the local measurement configuration list of the terminal and the identity mapping list (par. 71);
in response to determining that a measurement reporting condition is satisfied, sending measurement report signaling to the cell by using a measurement identity of the cell (par. 72, lines 1-4; par. 74, lines 3-6).
Lu discloses the claimed invention except: sending connection reconfiguration complete signaling to the cell.
In an analogous art Hsieh discloses sending connection reconfiguration complete signaling to the cell (par. 38, lines 4-17); and
It is an object of Lu’s invention to provide a method and apparatus for updating a measurement identity and a system. It is an object of Hsieh’s invention to provide a method for handling changes in a wireless communication system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lu by including sending a complete message, as taught by Hsieh, for the purpose of effectively communicating in a telecommunications network.
claim 12; Lu discloses a computer readable storage medium, storing at least one program executable by at least one processor to implement [[the]] a multi-base station connection management method, comprising:
after receiving measurement reconfiguration signaling from a cell [e.g. new measurement event (par. 72, lines 1-4)], extracting, by a terminal, a measurement parameter carried in the measurement reconfiguration signaling [in order to check the measurement identity the measurement parameter has to be extracted (par. 51, 69)]; 
calling a local measurement configuration list of the terminal and an identity mapping list corresponding to the cell [e.g. calling is performed by checking (par. 69)]; wherein the local measurement configuration list is used for recording a local measurement configuration parameter and a local identity corresponding to the local measurement configuration parameter (par. 70), and the identity mapping list is used for recording a correspondence between a cell identity in the measurement reconfiguration signaling from the cell and a local identity reallocated by the terminal (par. 70); 
processing the measurement parameter carried in the measurement reconfiguration signaling according to the local measurement configuration list of the terminal and the identity mapping list (par. 71);
in response to determining that a measurement reporting condition is satisfied, sending measurement report signaling to the cell by using a measurement identity of the cell (par. 72, lines 1-4; par. 74, lines 3-6).
Lu discloses the claimed invention except: sending connection reconfiguration complete signaling to the cell.
In an analogous art Hsieh discloses sending connection reconfiguration complete signaling to the cell (par. 38, lines 4-17); and

Consider claim 13; Lu discloses a processor, which is configured to execute programs which, when executed, perform the multi-base station connection management method of claim 1 (par. 90; par. 91, lines 7-10).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646